DETAILED ACTION

This action is in reply to Applicant’s response filed May 9, 2022.
Claims 1, 4, 6, 9, 11, 14, and 16 have been amended.
Claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Skabrat on August 23, 2022 and August 25, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 4,  line 3 delete “acting as a target.”
	Line 6, delete “as an initiator.” 
Line 14, after “the list of parameter values” insert -- of the second function call --.
Line 17, replace “a second message” with -- a third message --.

Claim 9, line 2 delete “acting as a target.”
	Line 5, delete “as an initiator.” 
Line 13, after “the list of parameter values” insert -- of the second function call --.
Line 16, replace “a second message” with -- a third message --.

Claim 14, line 3 delete “acting as a target.”
	Line 6, delete “as an initiator.” 
Line 14, after “the list of parameter values” insert -- of the second function call --.
Line 17, replace “a second message” with -- a third message --.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[R]eceiving, on a first computing system acting as an initiator, a first function call from a caller, the first function call to be executed by an accelerator on a second computing system acting as a target, the first computing system coupled to the second computing system by a network; […] send a first message including a name of the first function call, the list of parameter values of the first function call, and one or more new entries for a symbol table, the one or more new entries representing pseudo-output parameter values, to the second computing system; and when the type of the first function call is an asynchronously callable function without output dependencies, returning control to the caller; when the type of the first function call is an asynchronously callable function with substitutable output parameters, assigning newly created symbols to output parameters and returning control to the caller; and when the type of the first function call is a synchronous function, blocking the caller until a response to the first message is received from the second computing system” as recited in claim 6 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  Instructions for performing the above method as recited in claim 11 and the system for performing the above method as recited in claims 1, when taken in the context of each of the claims as a whole, was also not uncovered in the prior art teachings.  
	“[A] first computing system acting as an initiator; andAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 9Serial Number: 17/304,820Atty. Dkt. AD5600-US Filing Date: 06/25/2021a second computing system acting as a target, the second computing coupled to the first computing system by a network, the second computing system including an accelerator; […] send a first message including a name of the function call, the list of parameter values of the function call, and one or more new entries for a symbol table, the one or more new entries representing pseudo-output parameters values, to the second computing system; and when the type of the function call is an asynchronously callable function without output dependencies, return control to the caller; when the type of the function call is an asynchronously callable function with substitutable output parameters, assign newly created symbols to output parameters and return control to the caller; and when the type of the function call is a synchronous function, block the caller until a response to the first message is received from the second computing system” as recited in claim 16 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings. 
	Dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194